

114 S589 IS: Defending Our Great Lakes Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 589IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Ms. Stabenow (for herself, Mr. Portman, Mr. Brown, Mr. Peters, Ms. Baldwin, Ms. Klobuchar, Mr. Franken, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide an immediate measure to control the spread of aquatic nuisance species from the
			 Mississippi River basin to the Great Lakes basin and to inform long-term
 measures to prevent the Interbasin transfer of aquatic nuisance species.1.Short titleThis Act may be cited as the Defending Our Great Lakes Act of 2015.2.Aquatic invasive species control zone at brandon road lock and dam site, joliet, illinois(a)Immediate actions(1)In generalThe Secretary of the Army, acting through the Chief of Engineers, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service and the Director of the United States Geological Survey, the Administrator of the Environmental Protection Agency, and any other applicable Federal agency shall take immediate actions to prevent the upstream transfer of aquatic nuisance species from the Mississippi River basin to the Great Lakes basin through the Brandon Road Lock and Dam site.(2)FocusActions under paragraph (1) shall place a special focus on Asian carp species and other aquatic nuisance species of concern to the Great Lakes as referenced in the Great Lakes Mississippi River Interbasin Study of the Army Corps of Engineers issued pursuant to section 1538 of Public Law 112–141 (126 Stat. 586).(b)Construction(1)Required measuresThe Chief of Engineers shall implement measures to improve the Brandon Road Lock and Dam site to prevent the upstream transfer of Asian carp and other swimming aquatic nuisance species through the lock and dam, including—(A)constructing an engineered channel in the approach to the site from the Mississippi River direction, as outlined in the report issued pursuant to section 1538 of Public Law 112–141 (126 Stat. 586); and(B)adding technologies and measures necessary for aquatic nuisance species control, while protecting the area’s ecosystem to the greatest extent feasible.(2)Cost estimate and scheduleNot later than 180 days after the date of enactment of this Act, the Chief of Engineers shall submit to Congress a cost estimate for, and schedule for completion of, measures to be constructed under this subsection.(c)Other measuresThe Director of the United States Fish and Wildlife Service, in consultation with the Director of the United States Geological Survey, the Chief of Engineers, the Commandant of the United States Coast Guard, the Administrator of the Environmental Protection Agency, and the heads of other relevant agencies, shall implement all appropriate measures in compliance with applicable State and Federal law around the Brandon Road Lock and Dam site on the Illinois River to prevent the upstream transfer of swimming and floating aquatic nuisance species, with a focus on Asian carp species, including—(1)implementing existing Asian carp monitoring and control strategies at the Brandon Road site, as applicable, including real-time monitoring for aquatic nuisance species passing through by using relevant technology;(2)using the Brandon Road Lock and Dam site to the maximum extent practicable to test new aquatic nuisance species control technologies and measures;(3)implementing control strategies identified through that testing necessary to fulfill the objectives of this section, considering those strategies that minimize the negative impact on the river ecosystem and desirable aquatic native species, while maintaining efficient navigation; and(4)developing best management practices to mitigate aquatic nuisance species transfer by boat and barge operators on the Illinois River and Chicago Sanitary and Shipping Canal and working with operators to implement the practices.(d)Administration(1)Acquisition of real estateThe Chief of Engineers may only acquire real estate that is necessary to carry out this section and shall do so pursuant to the laws (including regulations) in existence at the time of the acquisition.(2)CooperationIn carrying out this section, the Chief of Engineers, the Director of the United States Fish and Wildlife Service, and the Director of the United States Geological Survey shall coordinate with each other and—(A)the Governors of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin;(B)the Chicago Area Waterway System Advisory Committee; and(C)any other applicable State, regional, local, and international government entity.(3)ConsultationIn carrying out this section, the Chief of Engineers, the Director of the United States Fish and Wildlife Service, and the Director of the United States Geological Survey shall consult with appropriate entities in the business, commerce, and environmental communities.3.Actions related to the long-term prevention of aquatic nuisance species transfer between the great
 lakes basin and mississippi river basin(a)In generalThe Secretary of the Army, acting through the Chief of Engineers, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service and the Director of the United States Geological Survey, the Administrator of the Environmental Protection Agency, and any other applicable Federal entity shall take actions for the long-term prevention of aquatic nuisance species between the Mississippi River basin and the Great Lakes basin, including transfer through the Chicago Area Waterway System.(b)ConstructionThe Chief of Engineers shall coordinate with the Governor of Illinois, the City of Chicago, the Metropolitan Water Reclamation District of Greater Chicago, and other relevant entities to design, engineer, and construct flood mitigation and water quality measures on the Chicago Area Waterway System related to the prevention of the transfer of aquatic nuisance species between the Mississippi River basin and the Great Lakes basin, including transfer through the Chicago Area Waterway System.(c)RequirementsIn carrying out subsection (b), the Chief of Engineers shall—(1)coordinate with the City of Chicago and the Metropolitan Water Reclamation District of Greater Chicago to combine infrastructure to the maximum extent practicable with the Tunnel and Reservoir Plan of the Metropolitan Water Reclamation District of Greater Chicago, and other relevant storm and sewer water infrastructure projects;(2)ensure flood mitigation in the vicinity of the Chicago Area Waterway System is improved and strengthen protections against flooding for residential and commercial neighborhoods;(3)ensure water quality is protected in the Great Lakes, the Chicago Waterway System, and the Mississippi River basin consistent with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(4)provide for continued commercial and recreational watercraft traffic on the Chicago Area Waterway System, and maintain efficient navigation; and(5)prioritize efforts to prevent the upstream and downstream transfer of aquatic nuisance species.(d)Administration(1)CooperationIn carrying out this section, the Chief of Engineers, the Director of the United States Fish and Wildlife Service, and the Director of the United States Geological Survey shall coordinate with each other and—(A)the Governors of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin;(B)the Chicago Area Waterway System Advisory Committee; and(C)any other applicable State, regional, local, and international government entity.(2)ConsultationIn carrying out this section, the Chief of Engineers, the Director of the United States Fish and Wildlife Service, and the Director of the United States Geological Survey shall consult with appropriate entities in the business, commerce, and environmental communities.(3)DelegationIn carrying out this section, the Chief of Engineers may delegate parts of the project to non-Federal entities subject to the availability of funding.(4)Identification of partnersIn carrying out this section, the Chief of Engineers shall work to identify non-Federal cost-share partners when applicable.(5)Acquisition of real estateThe Chief of Engineers may only acquire real estate that is necessary to carry out this section and shall do so pursuant to the laws (including regulations) in existence at the time of the acquisition.(e)Report(1)In generalNot later than 18 months after the date of enactment of this Act, and each year thereafter, the Chief of Engineers shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the progress made, and a plan for further actions to be taken, under this section.(2)Public availabilityReports under paragraph (1) shall be made available to the public through electronic means, including the Internet.4.Sense of CongressIt is the sense of Congress that there is an ongoing need to further examine and protect the tributaries and waterways located in other affected areas and States in the Great Lakes region, including at a minimum, the St. Croix River, the Minnesota River, the Wisconsin River, and the Ohio River, against the transfer of aquatic nuisance species.